ON MOTION
GAJARSA, Circuit Judge.

ORDER

Philadelphia Cervical Collar Company, Inc. et al. move to dismiss Steven Maynard’s appeal for lack of jurisdiction and for sanctions and costs. Maynard has not responded.
Maynard sued the defendants for patent infringement. The United States District Court for the Eastern District of Kentucky dismissed the case for lack of personal jurisdiction. This court affirmed that dismissal on August 15, 2001. In April 2002, Maynard moved in the Kentucky district court to transfer the case to the New Jersey district court. On May 3, 2002, the Kentucky district court noted that the case was over and overruled the motion to transfer as moot. Maynard sought “en banc review” by the judges of that district court. On July 8, 2002, the district court overruled Maynard’s motion and directed that the clerk not accept further filings from Maynard. Maynard appealed the May and July orders to this court. We dismissed the appeals for failure to pay the filing fee.*
In May 2003, Maynard filed another motion in the Kentucky district court to transfer the case to the New Jersey district court. On May 16, 2003, the Kentucky district court entered a second order overruling Maynard’s motion as moot. On June 18, 2003, Maynard signed his notice of appeal, which received on June 23, 2003.
Philadelphia Cervical Collar moves to dismiss Maynard’s most recent appeal on the ground, inter alia, that the appeal was untimely filed. We agree that the appeal was untimely filed. Maynard’s appeal was due by June 16, 2003, within 30 days of the entry of the May 16, 2003 order. Maynard did not sign the appeal until June 18, 2003 and it was not filed by the district court until June 23, 2003.
Concerning the motion for sanctions, we decline to impose sanctions at this time. Maynard is advised, however, that future repetitive filings in this court may subject Maynard to sanctions.
Accordingly,
IT IS ORDERED THAT:
(1) The motion to dismiss is granted.
(2) The motion for sanctions is denied.
(3) The motion for costs is denied.

 Maynard is a prisoner and may not proceed without paying filing fees.